                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            DOCKET NO. 3:18cr310-1

UNITED STATES OF AMERICA                     )
                                             )
       V.                                    )                ORDER
                                             )
EUGENIO LAMICQ CASTRO                        )


       This matter is before the Court on its own Motion to administratively close the case as to

EUGENIO LAMICQ CASTRO. The defendant appears to remain a fugitive with no activity

taking place in this case in recent times.

       It is therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.


                                                 Signed: June 21, 2021
